Exhibit 10.4
AGCO CORPORATION
AMENDED AND RESTATED
MANAGEMENT INCENTIVE PLAN
(EFFECTIVE JANUARY 1, 2008)

 



--------------------------------------------------------------------------------



 



I. PURPOSE; EFFECTIVE DATE; PLAN YEAR
          1.1 Purpose. Consistent with AGCO’s compensation philosophy, the
purpose of this Management Incentive Plan (“Plan”) is to facilitate alignment of
management with corporate objectives and shareholder interests, in order to
achieve outstanding performance and to meet specific AGCO Corporation
(“Corporation”) financial goals. It is the intention of the Corporation to
establish an incentive compensation plan where payments are competitive, tied to
performance and offer shareholder protection, and assist with the attraction and
retention of key management staff.
          1.2 Effective Date. The Plan, as amended, will become effective as of
January 1, 2008.
          1.3 Plan Year. The “Plan Year” shall be the twelve (12)-month period
ending December 31 of each year.
II. ADMINISTRATION OF THE PLAN
          Subject to the provisions of the Plan, unless determined otherwise by
the Corporation’s Board of Directors, the Compensation Committee of the Board of
Directors (“Committee”) shall have the sole authority and discretion:

  •   To construe and interpret the Plan;     •   To establish, amend, change,
add to, alter and/or and rescind rules, regulations and guidelines for
administration of the Plan;     •   To make all designations and determinations
specified in the Plan;     •   Except as noted herein, to determine the amount
of awards and payments to be made under the Plan and the status and rights of
any Participant to payments under the Plan; and     •   To decide all questions
concerning the Plan and to make all other determinations and to take all other
steps necessary or advisable for the administration of the Plan.

III. PLAN FUNDING
          The Plan will be funded annually as a part of the Corporation’s annual
budgeting process.

1



--------------------------------------------------------------------------------



 



IV. ELIGIBILITY
          Participation is limited to key full-time personnel of the Corporation
and its subsidiaries who have the ability to materially impact the financial
success of the Corporation and have an acceptable performance review or rating.
Management will select the participants each year with the approval of the
Senior Vice President, Human Resources. Notwithstanding the foregoing, the
Committee must approve all awards to elected officers of the Corporation. As a
guideline, eligible jobs should fall in grades fourteen (14) and above. The Plan
replaces any other type of bonus or non-qualified profit sharing program that a
participant may have participated in previously.
V. AWARD OPPORTUNITY
          Target incentive awards will be a percentage of a participant’s salary
for the Plan Year. The Committee may change the target award levels from
time-to-time as it deems advisable. Initial target award levels are:

  •   CEO: 130%     •   CFO: 100%     •   GMs: 70%     •   Other SVPs: 50%     •
  Other Participants: Not more than 40%

VI. PERFORMANCE CRITERIA AND GOALS
          6.1 Performance Criteria. Awards under the Plan may be based upon
corporate, regional/functional or personal goals. The Corporate portion must be
a minimum of 50% of the total target award. Generally, three (3) to seven (7)
performance measures will be used to measure performance, and will differ
depending on participant’s position with the Corporation. The initial
performance measures are:

              SVP/Regional General     CEO and CFO   Managers   Other
Participants
•   Corporate:
  • Corporate:   • Corporate:
- EPS
  - EPS   - EPS      
- Free Cash Flow
  - Free Cash Flow   - Free Cash Flow      
- Customer Satisfaction
  - Customer Satisfaction   - Customer Satisfaction      
 
  • Functional/ Regional:   • Functional/ Regional:
 
  - Varies   - Varies
 
     

2



--------------------------------------------------------------------------------



 



    6.2 Performance Measures.
              Performance measures for executive officers (“Section 162(m)
Officers”), who are, or reasonably could be expected during the Plan Year to be,
among those subject to the deductibility limitations of Section 162(m) of the
Internal Revenue Code (“Section 162(m)”) shall consist of one (1) or more of the
following, which may be applied on a company-wide, geographic or operating unit
basis:

  •   Earnings per share and/or growth in earnings per share in relation to
target objectives;     •   Operating or free cash flow and/or growth in
operating or free cash flow in relation to target objectives;     •   Return on
invested capital in relation to target objectives;     •   Revenue and/or growth
in revenue in relation to target objectives;     •   Total stockholder return
(measured as the total of the appreciation of and dividends declared on the
Common Stock) in relation to target objectives;     •   Net income and/or growth
in net income in relation to target objectives;     •   Return on stockholders’
equity in relation to target objectives;     •   Return on assets in relation to
target objectives;     •   Return on common book equity in relation to target
objectives; and     •   Customer satisfaction and/or improvement in customer
satisfaction.

Specific definitions initially shall be:

  •   EPS: Diluted and adjusted to exclude restructuring and certain other
infrequent items.     •   Free Cash Flow: Cash flow from operations less capital
expenditures. Excludes cash flow from financing such as increases in accounts
receivables securitizations.     •   Customer Satisfaction: Overall customer
satisfaction index that measures after-sales service, sales experience and
product quality.     •   Functional/Regional: Must be approved by the
appropriate Senior Vice President, CEO or CFO.

                   6.3 Weighting of Measures. The weighting will differ
depending on a participant’s position with the Corporation. The initial
weighting will be:

3



--------------------------------------------------------------------------------



 



                  Senior Vice   Regional General     CEO and CFO   Presidents  
Managers   Other Participants
• Corporate
  • Corporate   • Corporate   • Corporate
Performance is
  Performance is 70%   Performance is 50% of   Performance is not less
weighted 100%
  of total weight   total weight   than 50% of total
- EPS: 50%
  - EPS: 43%   - EPS: 40%   weight
 
      • Weighting of
- Free Cash Flow:
  - Free Cash Flow:   - Free Cash Flow: 40%   Functional/ Regional
40%
   43%     Performance — Varies
 
        (Equal to balance of
- Customer
  - Customer   - Customer   weight not applied to
Satisfaction: 10%
  Satisfaction: 14%   Satisfaction: 20%   Corporate measures)
 
         
 
  • Functional   • Regional    
 
  Performance is 30%   Performance is 50% of    
 
  of total weight   total weight    
 
  - Varies   - Varies    
 
         

          6.4 Performance Goals. The Committee shall approve annual written
objective performance goals reflecting corporate performance not later than
ninety (90) days after the commencement of the Plan Year to which the goals
relate (or such earlier or later date as is permitted or required by
Section 162(m)). Such performance goals must be uncertain of achievement at the
time that they are established and determinable by a third party with knowledge
of the relevant facts. The Committee may not exercise any discretion to increase
the amount of compensation that otherwise would be due upon attainment of any
performance goal.
VII. PLAN TRIGGER; PAYMENT OF AWARDS; ADJUSTMENTS; DISCRETIONARY AWARDS
          7.1 Plan Trigger. Incentive awards will not be paid for any category
of performance measurement unless the Corporation achieves the minimally
acceptable specified plan trigger, which may be specified as a percentage of
budget. Notwithstanding the foregoing, the Committee may waive one or more
triggers to the extent applicable to participants other than Section 162(m)
Officers.
          7.2 Payment of Awards. If a plan trigger is achieved, achievement of
performance measures, based on year-end results and other measurements, are
determined for each incentive category or measure with a total earned
performance award being the sum of these measures (i.e., corporate and
functional/regional). Payments shall be made not later than March 15th of the
year following the Plan Year. The achievement of the Plan triggers and payouts
to Section 162(m) Officers must be approved in advance in writing by the
Committee. The target incentive award is determined by a percentage of the
actual gross base salary earned by the employee

4



--------------------------------------------------------------------------------



 



during the relevant Plan year (exclusive of bonus or other W-2 adjustments for
moving expense, perquisites or other fringe benefits). The range of awards will
vary based on performance from 0% to 150% of target bonus levels. The initial
range shall be:

          Performance Level as a % of Goal   Payout Level as a % of Target Bonus
Minimum: 80%
    40 %
 
       
Target: 100%
    100 %
 
       
Maximum: 120%
    150 %

Notwithstanding the foregoing, in no event may a participant receive more than
$3,000,000 in a Plan year.
Other payment considerations include:

  •   If a participant is transferred into another position that is also
eligible for the Plan, the participant’s award will be pro-rated based on the
number of months during a Plan Year in each position.     •   If a participant
is promoted to a higher level position during a Plan Year, the participant’s
award will be based on the number of months worked in each position and the base
pay and target award for each position.     •   If a participant is hired during
a Plan Year, the participant’s award will be based on the number of months the
participant was employed during the year.     •   If a participant terminates
employment prior to the end of a Plan Year due to death, approved retirement or
disability, the participant (or the participant’s designated beneficiary) will
receive a pro-rata share, based on gross base salary to the date of termination
and actual performance, when awards are paid to all other participants.     •  
If a participant quits before the completion of the last day of the Plan Year,
for reasons other than death, approved retirement or disability, then the
participant will forfeit any award.     •   If a participant is terminated
without cause before the completion of the last day of the Plan Year, for
reasons other than death, approved retirement or disability, then the
participant will receive a pro-rata share based on gross base salary to the date
of termination and actual performance, when awards are paid to other
participants.     •   If a participant is terminated without cause or quits
after the end of the Plan Year for reasons other than death, approved retirement
or disability, but before the award is paid, the participant will receive a
complete award when paid to all other recipients.

5



--------------------------------------------------------------------------------



 



  •   If a participant terminates employment after the end of the performance
period for reasons of death, retirement or disability, but before the award is
paid, the participant will receive a complete award when paid to all other
recipients.     •   If a participant is terminated for cause at any time before
the award is paid, the participant will forfeit any award.

          7.3 Adjustments. The Committee has the authority to make adjustments
to the Plan’s performance measures in the event of certain circumstances or
uncontrollable events, which include, but are not limited to:

  •   Significant one-time unexpected restructuring expenses     •   Significant
unplanned costs associated with a merger or acquisition     •   Significant
unplanned net income adjustments for debt refinancing     •   Significant
unplanned or unexpected taxes and/or legal charges associated with changes in
legislation     •   Changes in generally accepted accounting principles
(GAAP) or the impact of any extraordinary items as determined under GAAP

          7.4 Discretionary Awards. As appropriate, the Committee may make
special awards for participants (at the time of grant in lieu of
performance-based awards or at any time in addition to any other awards).
Notwithstanding the foregoing, discretionary awards are separate and distinct
awards and shall not be contingent upon the failure to pay any other
performance-based award.
          7.5 Change in Control. In the event of a change in control, the
following payments shall be made. Promptly following the date of a change in
control (but in all events within thirty (30) days thereafter), each participant
will be paid a pro rata portion of his or her bonus, based on actual performance
as of such date extrapolated for a full Plan Year. Such extrapolation shall be
based upon results through the month most recently complete prior to the change
in control. The pro rata portion shall be determined using a fraction where the
numerator is the number of days from the beginning of the Plan Year until and
including the date of the change in control and the denominator is 365.
          If within two years following a change in control a participant who is
identified in writing by the Committee as being expressly subject to this
paragraph is terminated without cause, the participant will receive (i) a
pro-rata share of his or her bonus, based on gross base salary to the date of
termination and actual performance as of the date of termination extrapolated
for a full Plan Year and (ii) an amount equal to the average of the awards
actually earned by the participant during the prior two completed Plan Years and
the current year’s bonus extrapolated actual performance. Any such extrapolation
shall be based upon results through the month most recently complete prior to
the termination. Such payments shall be made promptly after the termination (but
in all events within thirty (30) days thereafter). The pro rata calculation
shall be made in the same manner as described in the immediately preceding
paragraph, except that the numerator shall be determined until and including the
date of termination.
          To the extent that a payment is due to a participant under any other
section of this Plan with respect to a year that includes the portion of the
year covered by this section, the Company shall be entitled to receive a credit
against such subsequent payment for payments made pursuant to this section.

6



--------------------------------------------------------------------------------



 



         For the purposes of this plan, the term “change in control” shall mean
change in the ownership of the Company, change in the effective control of the
Company or change in ownership of a substantial portion of the Company’s assets,
as described in Section 280G of the Code, including each of the following: (i) a
change in the ownership of the Company occurs on the date that any one person,
or more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, possess more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company (unless any one person, or more than one person acting
as a group, who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, acquires
additional stock); (ii) change in the effective control of the Company is
presumed (which presumption may be rebutted by the Committee) to occur on the
date that either: any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing thirty percent (30%) or more of the total voting power of
the stock of such Company; (iii) a majority of members of the Company’s Board is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
prior to the date of the appointment or election of such new directors; or
(iv) a change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total fair market value equal to forty percent (40%) or
more of the total fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions unless the assets are
transferred to: a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock; an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly by the Company; a person, or more than one person acting as a group,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all of the outstanding stock of the Company; or an
entity, at least fifty percent (50%) of the total value or voting power is
owned, directly or indirectly, by a person, or more than one person acting as a
group, that owns directly or indirectly, fifty percent (50%) or more of the
total value of voting power of all of the outstanding stock of the Company.
VIII. MISCELLANEOUS PROVISIONS
          8.1 Successors. All obligations of the Corporation under the Plan with
respect to awards granted hereunder shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Corporation, or a merger, consolidation, or otherwise.
          8.2 No Lien. This Plan does not give a Participant any interest, lien,
or claim against any specific asset of the Corporation. Participants and
beneficiaries shall have only the rights of a general unsecured creditor of the
Corporation.
          8.3 Termination and Amendment. The Plan may be terminated or amended
by the Committee at any time, provided, however, that a termination or amendment
shall not materially

7



--------------------------------------------------------------------------------



 



negatively impact awards that are outstanding as of the time of termination or
amendment except as required by law.
          8.4 Status of Awards under Section 162(m). If any provision of the
Plan does not comply or is inconsistent with the requirements of Section 162(m),
such provision or agreement shall be construed or deemed amended to the extent
necessary to conform to such requirements. Notwithstanding the above, the
Committee in its sole discretion may, with respect to any award to be granted
under the Plan, determine that compliance with Section 162(m) is not desired
after consideration of the goals of the Corporation’s executive compensation
philosophy and whether it is in the best interests of the Corporation to have
such awards not qualify.
          8.5 No Employment Rights. No participant has any right to be retained
in the employ of the Corporation or any subsidiary by virtue of participation in
the Plan.
          8.6 Governing Law. The Plan and awards hereunder shall be governed by
and construed according to the laws of the State of Georgia.

8